Plaintiff appeals from so much of an order as denies his motion for a continuance of an examination before trial of defendant as an adverse party, and from a further order denying his motion for reargument. The first above-mentioned order is modified by striking therefrom the second ordering paragraph and by substituting in lieu thereof a provision to the effect that the examination is to continue upon the issues set forth in items 1 (c) and 2 to 5, inclusive, of plaintiff’s notice of examination before trial, and that the examination shall be of such person or persons as respondent shall name who can supply the information sought in said items; the examination to proceed upon five days’ notice given by plaintiff to defendant; and that the motion is otherwise denied. As so modified the said order is affirmed, with $10 costs and disbursements to appellant. Although the examination of the person heretofore examined in pursuance of the notice of examination before trial was completed, it is undisputed and clear that he was not able to supply, and did not supply, all the information sought in the items above mentioned. The appeal from the order denying plaintiff’s motion for reargument is dismissed, without costs. No appeal lies from an order denying a motion for reargument. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.